DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 22, 2021 has been entered.

3.	Claims 1, 14, 24, 27, 28, 37 and 43-55 are pending.
	Claims 28 and 37, drawn to non-elected species are withdrawn from examination.
	Claims 1 and 51 have been amended.
	Claims 1, 14, 24, 27 and 43-55 are examined on the merits with species, (a) a protein expressed by diseased cells or a fragment thereof as a species of the molecule; and (a) a protein expressed by diseased cells or a fragment thereof as a species of the number of proteins.
Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 102
4.	The rejection of claim(s) 1, 14, 24, 27, 43, 47-51 and 53 under 35 U.S.C. 102(a)(1) as being anticipated by André et al. (The Journal of Immunology 172:2126-2136, 2004) is withdrawn in light of the arguments presented in the Remarks submitted December 22, 2021, see page 9, section B. and in particular last paragraph on said page.  

Withdrawn Grounds of Rejection
Claim Rejections - 35 USC § 103
5.	The rejection of claims 1, 14, 24, 26, 27, 43-51 and 53 under 35 U.S.C. 103 as being unpatentable over André et al. (The Journal of Immunology 172:2126-2136, 2004), and further in view of He et al. (Journal of Biomedicine and Biotechnology 2010, 26 pages, published online 2011) is withdrawn in light of the arguments presented in the Remarks submitted December 22, 2021, see page 9, section B. and in particular last paragraph on said page.  

6.	The rejection claims 1, 51 and 53-55 under 35 U.S.C. 103 as being unpatentable over André et al. (The Journal of Immunology 172:2126-2136, 2004), and further in view of Zitvogel et al., US Patent 6,685,911 B1 (issued February 3, 2004/ IDS reference A1 submitted July 15, 2021) and Garifulin et al. (Experimental Oncology 37: 173-180, September 2015) is withdrawn in light of the arguments presented in the Remarks submitted December 22, 2021, see page 9, section B. and in particular last paragraph on said page.  

New Grounds of Objection
Claim Objections
7.	Claim 14 is objected to because of the following informality: the recitation of “determining” cited twice is superfluous.  The wherein clause would read clearly if it cited “wherein the determining comprises 
Correction is required.

New and Maintained Grounds of Rejection
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1 and 51 recite the limitation "the selected at least one…" in lines 11 and 13 (page 5), respectively.  There is insufficient antecedent basis for this limitation in the claims.





Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.	The rejection of claim(s) 1, 24, 27, 43 and 45-52 under 35 U.S.C. 102(a)(1) as being anticipated by Yahara et al., US 2009/0280511 A11 (published November 12, 2009) is maintained.  
	Applicants have amended independent claims 1 and 51 to set forth a “selecting” step and argue the prior art, Yahara does not teach that step, as well as “cancer-associated neo-antigens/neo-epitopes are cytosolic proteins”, “amino acid modifications due to cancer specific mutations”, nor the “…selection of an antigen or epitope thereof as an immunogenic candidate when the antigen or epitope thereof is determined to be located or abundant in cytosol of diseased cells, and/or within and/or on the surface of exosomes therefrom”, see Remarks submitted December 22, 2021, section A. beginning on page 7; and Amendments to the Claims, pages 2, 4 and 5.  
Applicants assert instead, “Yahara discloses “…tumors are originally from self cells, tumor-specific proteins are encoded by self genes and often expressed in normal cells at low levels.” Paragraph [0013] of Yahara. Further, Yahara merely discloses a list of “test peptides”, one of which could be a “cytosolic protein” (see, e.g., paragraphs [0058]-[0062]) for determining whether a test peptide is a candidate T cell antigen peptide presented on the surface of a cancer cell following binding to an MHC class I molecule. Nowhere in Yahara provides teachings that a “cytosolic protein” would be preferentially selected as such a candidate T cell antigen peptide over other types of test peptides as provided in Yahara, including, e.g., membrane proteins, secretory proteins, mitochondrial proteins, and nuclear proteins, etc., much less the teachings of “determining subcellular distribution or localization” of an antigen or epitope thereof, or genetic material that encodes it, to select useful antigen or epitope for immunotherapy”, see Remarks, page 8.
	Applicants’ arguments have been carefully considered, but fail to persuade. 
	As noted in the Final Action (page 4, last complete paragraph) mailed September 23, 2021, Yahara teaches cytosolic peptides/proteins and while these disclosed test peptides are amongst other types of peptides, these additional teachings do not preclude the disclosure of cytosolic peptides taught by Yahara, see page 6, sections 0058 , 0061 and 0062. "A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex Parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990).
And while amended claims 1 and 51 each include a new selecting limitation, “selecting cancer-associated neo-antigen expressed by cancer cells or neo-epitope thereof comprising one or more cancer-specific amino acid modifications as an immunogenic candidate” and “selecting one or more of the cancer-associated neo-antigens or neo-epitopes thereof as immunogenic candidate(s)…”, respectively, these limitations do not disqualify the teachings of Yahara because “selecting” is a mental step that is accomplished in the mind.  The selecting step is an intellectual step performed entirely in the human mind, mere inspection, mental thinking and clearly do not involve any machine. These claims comprising this language include no transformative steps and do not impart novelty.   Notwithstanding, once the cancer-associated neo-antigen expressed by cancer cells is identified and determined to be located in the cytosol of said cell as taught by Yahara, it is regarded as an immunogenic candidate as recognized by the claim language and one and the same as set forth in Applicants’ claimed invention.  For the reasons herein and of record Applicants’ arguments are not persuasive and are maintained.
Yahara discloses methods of making a vaccine comprising selecting candidate test peptides regarded by the Examiner as cancer-associated neo-antigens/ neo-epitopes, wherein the test peptides may be MHC class I molecule-binding motifs bound to a MHC class I molecule, cytosolic peptides, cancer-specific proteins, as well as T cell antigen peptides presented by antigen-presenting cells (APCs), see page 6, section 0056, 0058 and 0061-0063; page 10, sections 0101-0105; and entire document.  These test peptides or candidate peptides can be used in the manufacture of cancer vaccines and categorized into four types including mutations and administered, see section 0083 bridging pages 7 and 8 until section 0095 bridging pages 8 and 9; and page 15, section 0197. Absent evidence to the contrary the disclosed proteins or fragments, thereof are caused by a disease-specific somatic mutation, as well as abundant or enriched in the cytosol.
	Candidate peptides can be processed and then presented on the surface of APCs such as dendritic cells thereby suitable for cancer therapy or in the manufacture of a vaccine, see page 6, section 0061; and page 8, sections 0084-0095.  CD8-positive T cells isolated from the subject are contacted with the MHC class I/candidate peptide complex and binding is assessed.  Activated CD8-positive T cells possessing immunotherapeutic peptides are identified for the making of a cancer vaccine, see page 8, sections 0093-0095; page 9, section 0099-page 10, section 0111.

Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	The rejection of claims 1, 24, 27 and 43-52 under 35 U.S.C. 103 as being unpatentable over Yahara et al., US 2009/0280511 A11 (published November 12, 2009), and further in view of He et al. (Journal of Biomedicine and Biotechnology 2010: Article ID 218590, 26 pages, published online 15 June 2011) is maintained. 
	Applicants’ arguments against primary reference, Yahara have been presented in the pending 102 rejection, see page 5.  Applicants further argue the secondary reference, “He is merely a review article ‘summariz[ing] the history of vaccine informatics developments…’, but does not disclose, or otherwise provide any teachings of selecting an antigen or epitope thereof as an immunogenic candidate when the antigen or epitope thereof, when the antigen or epitope thereof, or genetic material that encodes it, is determined to be located or abundant in cytosol of diseased cells, and/or within and/or on the surface of exosomes therefrom, is identified as being useful for immunotherapy”, see page 11 of the Remarks submitted December 22, 2021, complete paragraph.  
Applicants’ arguments and points of view have been carefully considered, but are not persuasive. 
	For the reasons of record Yahara does not fall, see pages 5-8 herein.  And while He may be referenced as a review article, it is replete with teachings aiding one of ordinary skill in the art how to identify cellular and subcellular location, enhanced informatics for best selection of a protein as a vaccine candidate, as well as vaccine design strategies and immunogenicity testing, see entire document.  
This modification of the primary reference in light of the secondary reference is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  Consequently, Applicants’ arguments are not persuasive and are maintained and made.
Yahara teaches methods of making a vaccine comprising selecting candidate test peptides regarded by the Examiner as cancer-associated neo-antigens/ neo-epitopes, wherein the test peptides may be MHC class I molecule-binding motifs bound to a MHC class I molecule, cytosolic peptides, cancer-specific proteins, as well as T cell antigen peptides presented by antigen-presenting cells (APCs), see page 6, section 0056, 0058 and 0061-0063; page 10, sections 0101-0105; and entire document.  These test peptides or candidate peptides can be used in the manufacture of cancer vaccines and categorized into four types including mutations and administered, see section 0083 bridging pages 7 and 8 until section 0095 bridging pages 8 and 9; and page 15, section 0197. Absent evidence to the contrary the disclosed proteins or fragments, thereof are caused by a disease-specific somatic mutation, as well as abundant or enriched in the cytosol.
	Candidate peptides can be processed and then presented on the surface of APCs such as dendritic cells thereby suitable for cancer therapy or in the manufacture of a vaccine, see page 6, section 0061; and page 8, sections 0084-0095.  CD8-positive T cells isolated from the subject are contacted with the MHC class I/candidate peptide complex and binding is assessed.  Activated CD8-positive T cells possessing immunotherapeutic peptides are identified for the making of a cancer vaccine, see page 8, sections 0093-0095; page 9, section 0099-page 10, section 0111.
	Yahara does not teach the method wherein subcellular distribution or localization of the cancer-associated neo-antigen or neo-epitope thereof is implemented with a computational database that includes subcellular localization data for a plurality of proteins in a proteome. 
	However, He teaches there are several algorithms available and able to predict, as well as identify the subcellular localization of proteins to aid in determining best epitopes and antigens for vaccine development and utilizing an entire proteome to rapidly identify epitopes and sets of peptides, see section 2. Immunoinformatics…section beginning on page 2; section 3. Reverse…section beginning on page 7; Figure 2 on page 8; and entire document.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to critically assess the proteins using vaccine informatic tools to increase the accuracy of selecting best peptides for a vaccine.  
One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of the documents the ability to determine optimal protein sequences to manufacture a safe and efficacious vaccine pharmaceutical composition given the tools are available to do such, see entire He reference; and entire Yahara, particular page 15, section 0193.

16.	The rejection of claims 1, 14 and 51-55 under 35 U.S.C. 103 as being unpatentable over Yahara et al., US 2009/0280511 A11 (published November 12, 2009), and further in view of Zitvogel et al., US Patent 6,685,911 B1 (issued February 3, 2004/ IDS reference A1 submitted July 15, 2021) and Garifulin et al. (Experimental Oncology 37: 173-180, September 2015) is maintained and made.  
	Applicants argue “even if the combinations asserted by the Office Action were made, they could not render obvious the present claims, at least because, as discussed above, none of Yahara…discloses or suggests the claimed methods of making a vaccine. Zitvogel discloses tumor antigens, e.g., MART-1, which are well understood as self-antigens with altered normal expression in tumor cells (see, e.g., Zitvogel, col. 4, lines 19-21), but Zitvogel does not teach “cancer-associated neo-antigens” or “neo-epitopes,” which include “one or more cancer-specific amino acid modifications” as recited in the present claims, let alone teachings of amino acid modifications due to cancer specific mutations that are “present in the nucleic acid of a tumor or cancer cell but absent in the nucleic acid of a corresponding normal, i.e., non-tumorous or non-cancerous, cell.” Page 17, line 23 to Page 18, line 6 of the present specification. Further, nowhere in Zitvogel provides teachings that tumor antigens expressed in the cytosol of tumor cells or within texosomes (i.e., exosomes derived from tumor cells) would be preferentially selected as immunogenic candidates over tumor antigens expressed in other parts of cells, for example, in cell membrane, nucleus, cytoplasm, etc., as demonstrated in the present application, much less the teachings of “determining subcellular distribution or localization” of an antigen or epitope thereof, or genetic material that encodes it, to select useful antigen or epitope for immunotherapy.
Like Zitvogel, Garifulin also does not teach “cancer-associated neo-antigens” or “neo-epitopes,” but “tumor-associated antigens,” which are recognized as self-antigens and represent genes with altered normal expression in tumor cells. Garifulin, Page 173. Nor does Garifulin disclose, or otherwise provide any teachings of methods for assessing the usefulness of an antigen or epitope thereof for immunotherapy, much less the teachings of selecting an antigen or epitope thereof as an immunogenic candidate when it is determined to be located or abundant in cytosol of diseased cells, and/or within and/or on the surface of exosomes therefrom.
For at least these reasons, there is no combination of Yahara … with Zitvogel and Garifulin that could teach or suggest the presently claimed invention, let alone that could motivate one skilled in the art to achieve the claimed invention with any reasonable expectation of success. Accordingly, withdrawal of this rejection is respectfully requested”, see Remarks submitted December 22, 2021, pages 12 and 13.
Applicants’ arguments and points of view have been carefully considered, but are not persuasive. 
	For the reasons of record Yahara does not fall, see pages 5-8 herein.  Moreover, Applicants’ arguments regarding secondary references, Zitvogel and Garifulin seem to espouse mainly what they do not teach and fail to note what they do teach.  Specifically, Zitvogel does teach a MHC peptide complex (including tumor antigen molecules) expressed on the surface of a vesicle or exosomes with its cytosolic fraction, see columns 2 and 3.  The Zitvogel tumor antigens Applicants mention, e.g., MART-1 is one example amongst the additional antigens taught, such as those directly from a tumor cell that may have an altered or foreign amino acid sequence, thereby reading on a cancer-associated neo-antigen or neo-epitope, see column 3, lines 31-46; column 3, lines 64-column 4, line 28; and column 17, lines 9-20, 37-58.  Hence, Zitvogel was relied upon to explicitly teach that the peptides taught by Yahara within a MHC peptide complex and presented by an APC such as a dendritic cell are in fact MHC class-I bearing exosomes. In addition, Zitvogel teaches one of ordinary skill in the art can further determine if the MHC peptide complex is within exosomes utilizing isolation procedures, see column 8, lines 17-32.; and column 9, line 24-column 10, line 13.  Zitvogel also explicitly teaches these exosomes produced by dendritic cells “…possess remarkable immunogenic properties…, see paragraph bridging pages 9 and 10.
	The teachings of Garifulin clearly read on the ability of one or ordinary skill in art would be able to identify, quantify and define antigens for the development of targeted cancer vaccines.  
This modification of the primary reference in light of the secondary references is proper because the applied references are so related that the appearance of features shown in one would suggest the application of those features to the other.  See In re Rosen, 673 F.2d 388, 213 USPQ 347 (CCPA 1982); In re Carter, 673 F.2d 1378, 213 USPQ 625 (CCPA 1982), and In re Glavas, 230 F.2d 447, 109 USPQ 50 (CCPA 1956).  Further, it is noted that case law has held that a designer skilled in the art is charged with knowledge of the related art; therefore, the combination of old elements, herein, would have been well within the level of ordinary skill.  See In re Antle, 444 F.2d 1168,170 USPQ 285 (CCPA 1971) and In re Nalbandian, 661 F.2d 1214, 211 USPQ 782 (CCPA 1981). The combination of references would not change the principle of operation of the prior art invention being modified, hence the teachings of the references are sufficient to render the claims prima facie obvious.  
For the reasons cited herein, the rejection is maintained for the reasons of record and cited herein.  
Yahara teaches methods of making a vaccine comprising selecting candidate test peptides regarded by the Examiner as cancer-associated neo-antigens/ neo-epitopes, wherein the test peptides may be MHC class I molecule-binding motifs bound to a MHC class I molecule, cytosolic peptides, cancer-specific proteins, as well as T cell antigen peptides presented by antigen-presenting cells (APCs), see page 6, section 0056, 0058 and 0061-0063; page 10, sections 0101-0105; and entire document.  These test peptides or candidate peptides can be used in the manufacture of cancer vaccines and categorized into four types including mutations and administered, see section 0083 bridging pages 7 and 8 until section 0095 bridging pages 8 and 9; and page 15, section 0197. Absent evidence to the contrary the disclosed proteins or fragments, thereof are caused by a disease-specific somatic mutation, as well as abundant or enriched in the cytosol.
	Candidate peptides can be processed and then presented on the surface of APCs such as dendritic cells thereby suitable for cancer therapy or in the manufacture of a vaccine, see page 6, section 0061; and page 8, sections 0084-0095.  CD8-positive T cells isolated from the subject are contacted with the MHC class I/candidate peptide complex and binding is assessed.  Activated CD8-positive T cells possessing immunotherapeutic peptides are identified for the making of a cancer vaccine, see page 8, sections 0093-0095; page 9, section 0099-page 10, section 0111.
	Yahara does not teach the method, wherein the cytosolic peptide that is the cancer-association neo-antigen or neo-epitope is enriched in the cytosol and/or on the surface of exosomes of cancers cells relative to a reference set of peptides representative of the proteome.
	However, Zitvogel teaches tumor antigenic molecules, i.e. cancer associated neo-antigens or neo-epitopes may be abundant within the cytosol, as well as by a texasome, see column 4, lines 41-43.  The texasome expresses “…on its surface class I and /or class II molecules of the major histocompatibility complex (MHC)”, see page 6, lines 5-26.  A texasome is an exosome or an endogenous nanovesicle that is derived from a tumor, see column 3.
	Moreover, Garifulin teaches implementing SEREX-analysis to identify potential tumor markers (i.e. neo-antigens, neo-epitopes) based on previously recognized and identified antigens, see abstract and entire document.  These antigens are recognized by the Examiner as a reference set.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to determine the location and the amount of the cancer-associated neo-antigen or neo-epitope in an MHC peptide within exosomes, as well as the amount, as well as  screen and distinguish between potentially useful immunogenic cancer-associated neo-antigens in the manufacture of a cancer vaccine applying well known criteria and assays.   One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by the teachings of the documents the ability to determine optimal protein sequences from neo-antigens/neo-epitopes to manufacture a safe and efficacious vaccine pharmaceutical composition is possible given the tools are available to do such, see all references in their entireties.

Conclusion
17.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



15 June 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643